The trial presented a dispute between the defendant and an allegedly disinterested eye witness for the respondent. The two versions of how the accident happened were in sharp conflict and were irreconcilable. The jury accepted the defendant’s version, which was amply supported by evidence which the jury had the right to find was credible. The learned trial justice was without power to assume the jury’s function and to decide where the truth lay. (Lee v. City Brewing Corp., 279 N. Y. 380, 384; Scheuerman v. Knapp Coal Co., Inc., 238 App. Div. 874.) Hagarty, Johnston, Adel, Taylor and Close, JJ., concur.